Citation Nr: 0703799	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left wrist, to include as secondary to service-connected 
spondylolysis and degenerative changes, lumbosacral spine (a 
low back disability).

2.  Entitlement to service connection for arthritis of the 
cervical and thoracic spine, to include as secondary to a low 
back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the veteran's claims of entitlement to 
service connection for arthritis of the left wrist and 
arthritis of the cervical and thoracic spine.  A 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in August 2006.  

The claim of entitlement to service connection for left wrist 
arthritis will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the cervical and thoracic spine was caused by 
the veteran's service-connected low back disability.


CONCLUSION OF LAW

Arthritis of the cervical and thoracic spine was aggravated 
by the veteran's service-connected low back disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted for 
arthritis of the cervical and thoracic spine, to include as 
secondary to his service-connected low back disability.  As 
this claim is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
granted for a chronic disease, including arthritis, if 
manifested to a compensable degree with one year following 
service.  Finally, service connection may also be established 
on a secondary basis for a disability which is shown to be 
proximately due to or the result of, or has been aggravated 
by, a service- connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

At the outset, the Board notes that in a November 2003 
decision, to RO established service connection for 
spondylolysis and degenerative changes of the lumbar spine, 
based in part on a finding that while the veteran reported, 
at the time of his entrance into service, a history of a back 
injury, no objective physical findings were made at the time, 
and he was seen and treated for complaints of back pain while 
in service; and, X-rays taken showed spondylolysis.  

Turning to the evidence of record, the veteran's service 
medical records are negative for complaints of or treatment 
for arthritis of the cervical or thoracic spine.  While, as 
alluded to above, these records indicate that the veteran was 
treated for low back pain in service, there is no indication 
that he injured or was treated for pain in these other areas 
of the spine.  

Post-service evidence includes a May 1995 report from William 
T. Evans, M.D., who indicated that he treated the veteran for 
back pain and that X-rays showed degenerative spurring of T6 
to T12.  In addition, a May 2001 VA medical record indicates 
that X-rays revealed degenerative disease of the cervical 
spine, and records from the veteran's chiropractor, Dennis A. 
Gabriel, dated from August 2000 to March 2002, indicate that 
he treated the veteran for mid and lower back pain and 
diagnosed, among other things, cervical subluxation and 
thoraco-lumbar subluxation. 

During a VA examination (a contract examination conducted by 
QTC Medical Services) conducted in May 2004, the veteran 
complained of neck difficulty since 1959 and that he has had 
intermittent neck stiffness since that time.  A cervical 
strain was diagnosed, and X-rays taken at the time showed 
degenerative changes of the cervical spine (similar findings 
were noted in a report of a magnetic resonance imaging (MRI) 
study conducted earlier in the month at Southwestern Medical 
Center).  No objective opinion was given regarding the 
etiology of the cervical spine arthritis.  

In a July 2004 outpatient treatment record, the veteran's 
primary care doctor noted that X-rays revealed arthritis of 
the cervical and thoracic spine.  The examiner also stated 
that this arthritis may be indirectly related to a previous 
back injury sustained while on active duty.  

A VA orthopedic examination was accomplished in March 2005, 
the report of which indicates that the veteran provided a 
history of injuring his low back in service, and that he 
began experiencing pain in the neck in the late 1970s to mid 
1980s.  Physical examination revealed an abnormal curvature 
of the cervical spine, tenderness to palpation, and some 
limitation of motion.  Examination of the thoracolumbar spine 
revealed a limitation of motion and pain, among other things.  

As a result of this examination, the veteran was diagnosed 
with degenerative joint disease of the cervical spine.  The 
examiner, a nurse practitioner, noted that while the evidence 
indicated that the veteran indeed suffered a low back injury 
and was diagnosed with spondylolysis in 1958, there was no 
indication of an injury to the mid or cervical spine.  In 
concluding the examination report, she pointed out that 
because of a lack of documentation of a further back injury 
or chronicity of the claimed thoracic or cervical spine 
disease, it was her opinion that these disabilities were not 
as likely as not related to or aggravated by the veteran's 
service-connected low back disability.  

In an April 2006 statement, the veteran's primary care doctor 
stated that after reviewing the veteran's military records it 
was obvious that he suffered traumatic lumbar spondylolysis 
and that because of his chronic back pain and undiagnosed 
sequelae of a traumatic injury to his neck that occurred at 
the same time, he developed altered body mechanics.  The 
examiner essentially opined that these mechanics required the 
veteran to put abnormal stress on his cervical spine and 
upper thoracic musculature, and essentially resulted in the 
development of accelerated degeneration of the cervical discs 
and cervical spondylolysis.  
 
Finally, during the August 2006 hearing, the veteran 
testified that, generally, overcompensating for his low back 
disability ultimately resulted in his current cervical and 
thoracic spine disability.  He noted that while the nurse 
practitioner who examined him in March 2005 conducted a 
thorough examination, she was unable to provide an opinion 
linking his mid and cervical spine disability to the wear and 
tear on these areas caused by the low back disability, but 
that his primary care doctor was able to provide such an 
opinion.   

Resolving all doubt in the veteran's favor, the Board finds 
that service connection for arthritis of the cervical and 
thoracic spine is warranted.  The veteran has a current 
diagnosis of arthritis of the cervical and thoracic spine.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

While there is no objective evidence that the veteran 
suffered a cervical or thoracic spine injury in service or 
that the currently diagnosed arthritis of the cervical and 
thoracic spine is otherwise related to the veteran's service, 
his contention, as discussed above, is that this disability 
was caused by his service-connected low back disability.  

That said, while the nurse practitioner who examined the 
veteran in March 2005 opined that the veteran's arthritis of 
the cervical and thoracic spine was not as likely as not 
related to his service-connected low back disability, she 
appears to have based this on a lack of evidence of an 
additional back injury - apparently one in service separate 
from the documented low back strain - and a lack of 
chronicity of symptoms, apparently since service.  Thus, the 
reasoning behind her opinion that arthritis of the cervical 
and thoracic spine was not related to the veteran's low back 
disability appears to be reasoning as to why these 
disabilities are not directly related to service as opposed 
to reasoning specific to why they were not caused or 
aggravated by the low back disability.  See 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

On the other hand, the veteran's primary VA care doctor 
stated in July 2004 that arthritis of the cervical and 
thoracic spine may be (albeit indirectly) related to the 
service-connected low back disability and in April 2006 
essentially stated that abnormal stress was put on the 
cervical and thoracic spine due to the low back disability, 
and the degeneration of the cervical spine was accelerated.  
While this is not an entirely clear opinion, it nevertheless 
tends to establish that arthritis of the cervical and 
thoracic spine was caused by his low back disability.  And it 
is noted that this physician also reviewed at least some, if 
not all, of the evidence of record prior to providing this 
latter statement.  

As such - and again, by resolving all doubt in the veteran's 
favor - the record sufficiently establishes that the veteran 
has arthritis of the cervical and thoracic spine that was 
caused by his service-connected low back disability.  
Accordingly, service connection for arthritis of the cervical 
and thoracic spine is warranted.


ORDER

Service connection for arthritis of the cervical and thoracic 
spine is granted.



REMAND

The veteran and his representative also argue that service 
connection is warranted for arthritis of the left wrist.  
Their primary contention, as discussed during the August 2006 
hearing, is that this disability was caused or aggravated by 
the veteran's service-connected low back disability, in that, 
essentially, he had to alter the way he used his wrist to 
compensate for the low back disability.  

That said, post-service medical evidence of record indicates 
that arthritis of the left wrist was first noted in March 
2002.  Specifically, mild degenerative arthritis of the left 
first carpal metacarpal joint was seen on MRI studies 
conducted at a VA Medical Center that month.  

The other relevant record in the claims folder is a July 2004 
outpatient treatment record wherein the veteran's primary 
care doctor noted that X-rays revealed bilateral degenerative 
changes of the interphalangeal joints of the first carpal 
metacarpal joints with questionable prior injury of the left 
carpal bones.  The examiner also stated that arthritis of the 
veteran's hands "may be indirectly related to his previous 
back injury" sustained while on active duty.  This statement 
is speculative at best, see Obert v. Brown, 5 Vet. App. 30, 
33 (1993), and this examiner did not, in his follow-up April 
2006 statement, suggest that arthritis of the left wrist was 
caused or aggravated by the service-connected low back 
disability (he did point to reduced function in the veteran's 
hands and fingers, but spoke in terms of these symptoms being 
the manifestations of cervical spine radiculopathy as opposed 
to arthritis).

That being said, the Board finds that in order to comply with 
the statutory duty to assist, a VA examination should be 
afforded the veteran in order to determine whether or not his 
arthritis of the left wrist was indeed caused or aggravated 
by his service-connected low back disability.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board also notes that to date, the RO has not considered 
whether arthritis of the left wrist is secondary to the low 
back disability, and has rather dealt with this claim on a 
direct basis (see the May 2005 statement of the case).  After 
the development requested below, the AMC should readjudicate 
this claim of entitlement to service connection to include 
whether the disability was cause or aggravated his service-
connected low back disability.  The veteran has also not been 
provided appropriate notice regarding how to establish 
service connection for secondary disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the veteran 
with an appropriate notification letter 
consistent with the dictates of 
38 U.S.C.A. § 5103 and 38 U.S.C.A. 
§ 3.159, one which, among other things, 
provides specific information on how to 
substantiate his claim of entitlement to 
service connection for arthritis of the 
left wrist secondary to his service-
connected low back disability. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of his arthritis of 
the left wrist.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Following an 
examination of the veteran and review of 
the file, the examiner should express an 
opinion as to whether it is at least as 
likely as not that arthritis of the left 
wrist was incurred during his service or 
whether it is at least as likely as not 
that the veteran's disability was caused 
or aggravated by his low back disability.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the claim of entitlement 
to service connection for arthritis of the 
left wrist, to include as secondary to the 
low back disability, should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
of the evidence obtained.  The veteran 
should be afforded an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


